Citation Nr: 0004525	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  96-18 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a heart disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a stomach 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.

In May 1990, the RO, in part, denied the veteran's claims of 
service connection for coronary artery disease and for a 
stomach disorder.  The veteran was notified of these 
determinations, but did not file a timely appeal.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a January 1996 decision of the RO, 
which determined that new and material evidence had not been 
submitted to reopen the veteran's claims.

In May 1997 and May 1998, the Board remanded the case for 
further development.  In September 1997, the veteran appeared 
and presented testimony before the undersigned member of the 
Board sitting in San Antonio, Texas.  He was assisted in the 
presentation of testimony at that hearing by a Veterans 
Benefits Counselor from the Houston, Texas, RO.  



FINDINGS OF FACT

1.  The RO denied the veteran's claims for service connection 
for heart and stomach disorders in a May 1990 decision that 
was not appealed.

2.  New evidence that bears directly and substantially on the 
veteran's claim of service connection for a heart disorder 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim has not been presented.

3.  New evidence that bears directly and substantially on the 
veteran's claim of service connection for a stomach disorder 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim has not been presented.



CONCLUSIONS OF LAW

1.  Evidence received since the final May 1990 decision 
wherein the RO denied the veteran's claim for service 
connection for a heart disorder is not new and material, and 
the claim for service connection is not reopened. 38 U.S.C. 
§§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156, 
20.1103 (1999). 

2.  Evidence received since the final May 1990 decision 
wherein the RO denied the veteran's claim for service 
connection for a stomach disorder is not new and material, 
and the claim for service connection is not reopened. 38 
U.S.C. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.156, 20.1103 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

In May 1990, the RO, in part, denied the veteran's claims for 
service connection for coronary artery disease and for a 
stomach disorder.  The veteran was notified of these 
determinations, but did not file a timely appeal.

A review of the record indicates that the veteran's service 
medical records were destroyed by the 1973 fire at the 
National Personnel Records Center (NPRC).  Pursuant to 
alternative records development requested by the Board's 
remand order of May 1998, the NPRC reported that no Surgeon 
General's Office records were on file.

The evidence of record at the time of the May 1990 rating 
decision included a private medical statement by Barry M. 
Beller, M.D., dated in February 1983; a private medical 
statement by Herbert B. McDonald, M.D., dated in July 1989; 
and lay statements by the veteran.

In July 1989, Herbert B. McDonald, M.D., reported that the 
veteran had been first seen for unstable angina in December 
1978.  He was reported to have had coronary artery bypass.  
Dr. McDonald reported that it was his opinion, although not a 
proven fact, that the veteran's heart disease began with the 
stress, cigarette smoking and dietary indiscretions of his 
early days in service.

The evidence added to the claims file since the RO's May 1990 
decision includes private medical statements from Herbert B. 
McDonald, M.D., dated in May 1982 and March 1986; VA 
treatment records, reflecting treatment from April 1983 to 
July 1998; a duplicate copy of a private medical statement by 
Barry M. Beller, M.D., dated in February 1983; a private 
medical statement by Barry M. Beller, M.D., dated in January 
1984; a duplicate copy of a private medical statement by 
Herbert B. McDonald, M.D., dated in July 1989; a private 
medical record from Joe N. Kidd, M.D., dated in February 
1986; testimony from a September 1997 hearing before the 
undersigned member of the Board; private medical records from 
Howard F. Pease, M.D., reflecting treatment in February 1998; 
and lay statements by the veteran.

In May 1982, Herbert B. McDonald, M.D., reported that, in 
December 1978, the veteran had undergone saphenous vein 
aortocoronary bypass.  The veteran was reported to have 
likely had either a graft occlusion and/or progression of 
native arteriosclerosis since August 1980.  He was also 
reported probably to have more significant ischemic heart 
disease than he did in August 1980.

In January 1984, Barry M. Beller, M.D., reported that the 
veteran had had significant improvement with his angina since 
switching from Lopressor to Corgard.  Dr. Beller questioned 
the VA's treatment with Lopressor and indicated that 
Lopressor was, without question, the least potent beta 
blocker for control of anginal syndrome and was unnecessary 
following a catheterization.  Dr. Beller reported that the 
veteran currently represented a "satisfied customer."

In February 1986, Joe N. Kidd, M.D., reported that, in 
January 1986, the veteran had undergone cardiopulmonary 
bypass surgery.

In March 1986, Herbert B. McDonald, M.D., reported that, in 
January 1986, the veteran had undergone a quadruple 
aortocoronary bypass and had been doing well.

Received in August 1995 was a statement from the veteran, 
which reported that, in 1943 or 1944, he had experienced 
stomach pain and had been treated with antacid medication.  
The veteran reported that, in 1947, he had been diagnosed as 
probably having an ulcer and was told to avoid spicy food.  
The veteran indicated that the doctor who diagnosed that 
condition had probably passed away.  He indicated that, for 
several years, he had only obtained relief from taking baking 
soda mixed with water.  He reported that, in 1978 and 1986, 
he had had open heart surgery and had received treatment for 
his heart condition since 1978.

On VAMC and VA outpatient treatment records, reflecting 
treatment from April 1983 to July 1998, the veteran was shown 
to have diagnoses which included arteriosclerotic 
cardiovascular disease, gastritis, gastroesophageal reflux, 
questionable irritable bowel syndrome, chronic constipation, 
acute myocardial infarction, coronary artery disease and 
acute gastrointestinal bleeding.

During a hearing before the undersigned member of the Board 
in September 1997, the veteran reported that he had had 
severe stomach cramps in service and that he had treated 
himself with baking soda.  He indicated that he had continued 
to use baking soda for his stomach problems up until 1978.  
He reported that he had been told by a private doctor, in 
1946 or 1947, that he had an ulcer.  The veteran reported 
that, in 1978, he had heart surgery and had been told by Dr. 
McDonald and other doctors that his heart problems had 
probably started when he was in his late teens or early 
twenties.  He indicated that his smoking had probably caused 
some of his heart problems.  He reported that he felt that 
his heart problems went back to his service days when he had 
eaten K-rations that were high in fat and cholesterol.  He 
indicated that he was not aware that he had had heart 
problems until he went to see a physician in 1978.  He 
reported that he had had some shortness of breath prior to 
1978, but he believed that this was due to his smoking.  He 
indicated that, for the previous three years, he had been 
bleeding through the rectum.

In February 1998, private medical records from Howard F. 
Pease, M.D., revealed an impression of, in part, coronary 
artery disease with increasing angina, functional class 3; 
history of coronary artery bypass times two; history of 
myocardial infarction in April 1997 and January 1998; and 
history of abdominal aortic aneurysm.

In February 1999, the veteran reported that he had eaten 
foods in service that were high in cholesterol and fat.  He 
indicated that all of the doctors who had treated him 
following his discharge from service had since passed away.


II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service, or 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.310 (1999).  

As noted hereinabove, the RO previously denied the veteran's 
claims of service connection for a heart disorder and stomach 
disorder in May 1990.  This decision is final and the claims 
of service connection may not be reopened and reviewed on a 
de novo basis unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1103 (1999).  

The issue of new and material evidence must be addressed in 
the first instance by the Board because this issue goes to 
the Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Board must perform a two-step analysis to 
reopen a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the claim in light of 
all the evidence, both old and new.  Manio v. Derwinski, 
1 Vet. App. 144 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
See also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  This 
regulation emphasizes the importance of ensuring that the 
evidentiary record is complete before a rating decision is 
made.  See Hodge, supra.  

Thus, in the present case, new and material evidence must 
have been submitted since the May 1990 RO decision in order 
to reopen the veteran's claims.  It should also be pointed 
out that, in determining whether evidence is new and 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Upon review of the record, the Board finds that, other than 
the duplicate copies of the February 1983 private medical 
statement by Barry M. Beller, M.D., and the July 1989 private 
medical statement by Herbert B. McDonald, M.D., the 
additional evidence submitted subsequent to the May 1990 RO 
decision is new.  Because duplicate documents constitute the 
same factual basis previously considered by the RO in May 
1990, they do not constitute new and material evidence.

Also, although the veteran has submitted new evidence, the 
Board finds that new and material evidence has not been 
submitted to warrant reopening of the veteran's claims for 
service connection for heart and stomach disorders.  The 
Board reiterates that the standard for new and material 
evidence is evidence that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999); 
Hodge, supra. 

The new evidence that has been submitted by the veteran does 
demonstrate that he currently has a heart and stomach 
disorder.  To illustrate, on VAMC and VA outpatient treatment 
records, reflecting treatment from April 1983 to July 1998, 
the veteran was shown to have diagnoses which included 
arteriosclerotic cardiovascular disease, gastritis, 
gastroesophageal reflux and gastrointestinal bleeding.  
However, because the medical evidence does not show that the 
veteran's current heart and stomach disorders were due to 
disease or injury incurred in or aggravated by service, the 
evidence does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

The veteran's lay assertions alone cannot constitute 
competent evidence for the purpose of linking any currently 
diagnosed heart or stomach disorder to his service.  See 
Butler v. Brown, 9 Vet. App. 167, 170 (1996).  Lay assertions 
are not considered to be competent evidence as to questions 
of medical diagnosis or causation.  Dolan v. Brown, 9 Vet. 
App. 358 (1996); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, the veteran's lay assertions presented in 
this case cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1999).  Moray v. Brown, 5 Vet. App. 
211, 214 (1993). 

Thus, in light of the foregoing, the Board must conclude that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claims.  38 C.F.R. § 3.156 (1999).  
The record does not contain new and material evidence that is 
probative in addressing the underlying issues at hand of 
whether the veteran currently has a heart or stomach disorder 
due to disease or injury incurred in or aggravated by 
service.

The Board also notes that a further remand, pursuant to 38 
U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) (If the 
claimant's application for benefits is incomplete, the VA 
shall notify the claimant of the evidence necessary to 
complete the application), is not necessary.  Graves v. 
Brown, 8 Vet. App. 523 (1996).  Under the circumstances of 
this case, the veteran's application is not incomplete, and 
the VA has not been put on notice that other relevant 
evidence exists, or could be obtained, which, if true, would 
make the claim "plausible."  Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995); See also Epps v. Brown, 9 Vet. App. 341 
(1996).  In fact, in February 1999, the veteran reported that 
all of the doctors who had treated him following his 
discharge from service had since passed away.  Consequently, 
a remand is not appropriate under the facts of this case.  



ORDER

The veteran not having submitted new and material evidence to 
reopen his claim for service connection for a heart disorder, 
the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen his claim for service connection for a stomach 
disorder, the appeal is denied.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

